Title: To George Washington from James Gilliland, 9 October 1782
From: Gilliland, James
To: Washington, George


                  
                     Sir
                     Verplanks Point Octr 9, 1782
                  
                  However necessary my retirement from the service may be to the Reestablishment of my health, & support of a numerous family, I cannot without real concern and regret, (at this time especially,) quit a service in which I have from principle and the warmest attachment been engaged from the commencement of the War; But finding it utterly incompatible with my felicity to continue longer amongst a Sett of Officers, combined against me either thro’ envy or from an unjustifiable ardency for promotion, and with whom I can’t preserve that harmony which ever ought to Subsist Amongst Officers; I must request Your Excellency will be pleased to accept of my resignation, & likewise trust your Excellency will Afford me admission equally honorable, with the testimonials of Approbation I’ve here-to-fore received, for my Services.
                  There is a Sum Due to me by the Public for my Pay, since July 1780, & some Arrears of Pay and Subsistence Since 1778, which tho’ small in itself, is at this time Essentially Necessary to the Support of my family, to whom I return pennyless after upwards of Seven years faithful Service.  Permit me Sir, to request you will put me in some Way of Obtaining Early payment.
                  Should my Service, during the Course of the War, be found necessary to our Success, I shall with alacrity do every thing in my Power whenever called upon—& shall ever be happy in receiving your Excellency’s Command’s.  Being with the most perfect Esteem & respect Sir, Your Excellencys much Obliged & Devoted Servt
                  
                     James Gilliland
                     
                  
               